--------------------------------------------------------------------------------

EXHIBIT 10.5
 
Level(3) -
COMMUNICATIONS
Master Service Agreement
(SRAM Version 5.1 - July 13, 2008)
 
This Master Service Agreement ("Agreement") is made this 18 th .day of   March  
2008 between LEVEL 3 COMMUNICATIONS, LLC (*Level 3") and Telava Networks, Inc.
("Customer). This Agreement provides the general terms and conditions applicable
to Customer's purchase of communications services ("Service") from Level 3.
 
ARTICLE 1. ORDERS FOR AND DELIVERY OF SERVICE
 
1.1 Submission and Acce p tance of Customer Orders(s). Customer may submit
requests for Service in a form designated by Level 3 (*Customer Order"). The
Customer Order shall contain the duration for which Service is ordered ("Service
Term") and pricing for Service; Service will continue on a month to month basis
at the expiration of the Service Term at Level 3's then current rates. Level 3
will notify Customer of acceptance (in writing or electronically) of the
Customer Order and the date by which Level 3 will install Service (the "Customer
Commit Date"); renewal Customer Orders will be accepted by Level 3's
continuation of Service. If Customer submits Customer Orders electronically,
Customer shall assure that any passwords or access devices are available only to
those having authority to submit Customer Orders.
 
1.2 Credit App roval and Dep osits . Customer will provide Level 3 with credit
information as requested. Level 3 may require Customer to make a deposit as a
condition of Level 3's acceptance of any Customer Order or continuation of: a)
any usage-based Service; or b) any non-usage based Service where Customer fails
to timely make any payment due hereunder or Level 3 reasonably determines that
Customer has had an adverse change in financial condition. Deposits will not
exceed 2 months' estimated charges for Service and will be due upon Level 3's
written request. When Service is discontinued, the deposit will be credited to
Customer's account and the balance refunded.
 
1.3 Customer Premises. If access to non-Level 3 facilities is required for the
installation, maintenance or removal of Level 3 equipment, Customer shall, at
its expense, secure such right of access and shall arrange for the provision and
maintenance of power and HVAC as needed for the proper operation of such
equipment.
 
1.4 Scheduled Maintenance and Local Access. Scheduled maintenance will not
normally result in Service interruption. If scheduled maintenance requires
Service interruption, Level 3 will (i) provide Customer 7 days' prior written
notice, (i) work with Customer to try to minimize Service interruptions and
(iii) use commercially reasonable efforts to perform such maintenance between
midnight and 6:00 a.m. local time. If third party provided local access services
are obtained by Customer, Customer will: (i) provide Level 3 with circuit
facility information, firm order commitment information and necessary design
layout records to enable cross-connects to Level 3 Service(s) (such cross
connects being provided by Level 3 subject to applicable charges), (ii)
cooperate with Level 3 (including providing necessary LOA's) in connection with
Level 3 circuit grooming, and (iii) where a related Service is disconnected or
terminated, promptly provide Level 3 a written disconnection firm order
commitment from the relevant third party provider.
 
ARTICLE 2. BILLING AND PAYMENT
 
2.1 Commencement of Billing. Level 3 will deliver written or electronic notice
(a "Connection Notice") to Customer upon installation of Service, at which time
billing will commence ("Service Commencement Date"), regardless of whether
Customer is prepared to accept delivery of Service. If Customer notifies Level 3
within 3 days after delivery of the Connection Notice that Service is not
functioning properly (and such Service is not functioning properly), Level 3
will correct any deficiencies and, upon Customer's request, credit Customer's
account in the amount of 1/30 of the applicable MRC for each day the Service did
not function property.
 
2.2 Pay ment of Invoices and Disp utes. Invoices are delivered monthly and due
30 days after the date of invoice. Fixed charges are billed in advance and
usage-based charges are billed in arrears. Billing for partial months is
prorated. Past due amounts bear interest at 1.5% per month or the highest rate
allowed by law (whichever is less). Customer is responsible for all charges
respecting the Service, even if incurred as the result of unauthorized use. If
Customer reasonably disputes an invoice. Customer must pay the undisputed amount
and submit written notice of the disputed amount (with details of the nature of
the dispute and the Services and
invoice(s) disputed). Disputes must be submitted in writing within 90 days from
the date of the invoice.If the dispute is resolved
against Customer, Customer shall pay such amounts plus interest from the date
originally due.
 
2.3 Taxes and Fees. Except for taxes based on Level 3's net income, Customer
will be responsible for all taxes and fees that arise in any jurisdiction,
including value added, consumption, sales, use, gross receipts, foreign
withholding (which will be grossed up), excise, access, bypass, franchise or
other taxes, fees, duties, charges or surcharges imposed on or incident to the
provision, sale or use of Service (whether imposed on Level 3 or any affiliate
of Level 3). Such charges may be shown on invoices as cost recovery fees.
Charges for Service are exclusive of taxes. Customer may present Level 3 a valid
exemption certificate and Level 3 will give effect thereto prospectively.
 
2.4 Reg ulatory and Leg al Changes . If any change in applicable law,
regulation, rule or order materially affects delivery of Service, the parties
will negotiate appropriate changes to this Agreement. If the parties are unable
to reach agreement within 30 days after Level 3's delivery of written notice
requesting renegotiation: (a) Level 3 may pass any increased costs relating to
delivery of Service through to Customer and (b) if Level 3 does so, Customer may
terminate the affected Service without termination liability by delivering
written notice to Level 3 within 30 days.
 
 
 
Page 1
 
 

--------------------------------------------------------------------------------

 

 




 
2.5    Cancellation and Termination Charg es.
(A)Customer may cancel a Customer Order (or portion thereof) prior to delivery
of the Connection Notice upon written notice to  Level 3 identifying the
affected Customer Order and Service. If Customer does so, Customer shall pay
Level 3 a cancellation charge equal to the sum of: (I) for "off-net" Service,
third party termination charges for the cancelled Service; (ii) for 'on-net
Service, 1 month's monthly recurring charges for the cancelled Service; (iii)
the non-recurring charges for the cancelled Service; and (iv) Level 3's out of
pocket costs (if any) incurred in constructing facilities necessary for Service
delivery.
 
(B) Customer may terminate Service after delivery of the Connection Notice upon
30 days' written notice to Level 3 identifying the terminated Service. If
Customer does so, or if Service is terminated by Level 3 as the result of an
uncured default by Customer, Customer shall pay Level 3 a termination charge
equal to the sum of: (i) all unpaid amounts for Service provided through the
date of termination; (ii) 100% of the remaining monthly recurring charges for
months 1-12 of the Service Term; and (iii) 50% of the remaining monthly
recurring charges for month 13 through the end of the Service Term. The parties
agree that the charges in this Section are a genuine estimate of Level 3's
actual damages and are not a penalty.
 
ARTICLE 3. DEFAULT
 
If (A) Customer fails to make any payment when due and such failure continues
for 5 business days after written notice from Level 3, or (B) either party fails
to observe or perform any other material term of this Age ben lent and such
failure continues for 30 days after written
 
notice from the other party, then the non-defaulting party may: (I) terminate
this Agreement and/or any Customer Order, in whole or in part, and/or (ii)
subject to Section 4.1, pursue any remedies it may have at law or in equity.
 
ARTICLE 4, LIABILITIES AND SERVICE LEVELS
 
4.1 No Sp ecial Dama g es.   Neither party shall be liable for any damages for
lost profits, lost revenues, loss of goodwill, loss of anticipated savings, loss
of data or cost of purchasing replacement services, or any indirect, incidental,
special, consequential, exemplary or punitive damages arising out of the
performance or failure to perform under this Agreement or any Customer Order.
 
4.2 D isclaimer of Warranties. LEVEL 3 MAKES NO WARRANTIES OR REPRESENTATIONS,
EXPRESS OR IMPLIED, EITHER IN FACT OR BY OPERATION OF LAW, STATUTORY OR
OTHERWISE, INCLUDING WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
USE, EXCEPT THOSE EXPRESSLY SET FORTH IN THIS AGREEMENT OR ANY APPLICABLE
SERVICE SCHEDULE.
 
4 .3 Service Levels. The "Service Lever commitments applicable to the Services
are found In Level 3's Service Schedules for each Service. If Level 3 does not
achieve a Service Level, a credit will be issued to Customer as set forth in the
applicable Service Schedule upon Customer's request. Level 3's maintenance log
and trouble ticketing systems will be used for calculating any Service Level
events. To request a credit, Customer must contact Level 3 Customer Service
(contact information can be found at www.level3.com ) or deliver a written
request (with sufficient detail necessary to identify the affected Service)
within 60 days after the end of the month in which the credit was earned. In no
event shall the total credits issued to Customer per month exceed the
non­recurring and monthly recurring charges for the affected Service for that
month. Customer's sole remedies for any outages, failures to deliver or defects
in Service are contained in the Service Levels applicable to the affected
Service.
 
4.4 Rig ht of Termination for Installation Delay . In lieu of any Service Level
credits for installation delays, if Level 3's installation of Service is delayed
for more than 30 business days beyond the Customer Commit Date, Customer may
terminate the affected Service upon written notice to Level 3 and without
payment of any applicable termination charge, provided such written notice is
delivered prior to Level 3 delivering a Connection Notice for the affected
Service. This Section shall not apply to any Service where Level 3 has agreed to
construct network facilities in or to a new location not previously served by
Level 3.
 
ARTICLE 5. GENERAL TERMS
 
5.1 Force Maleure. Neither party shall be liable, nor shall any credit allowance
or other remedy be extended, for any failure of performance or equipment due to
causes beyond such party's reasonable control (force majeure event'). In the
event Level 3 is unable to deliver Service as a result of a force majeure event,
Customer shall not be obligated to pay Level 3 for the affected Service for so
long as Level 3 is unable to deliver the affected Service. Force majeure events
along with scheduled maintenance under section 1.4 shall be considered Excused
Outages.*
 
5.2 Assignment and Resale. Customer may not assign its rights or obligations
under this Agreement or any Customer Order without the prior written consent of
Level 3, which will not be unreasonably withheld. This Agreement shall apply to
any permitted transferees or assignees. Customer may resell or otherwise provide
the Service to third parties, provided that Customer shall indemnify, defend and
hold Level 3 and its affiliates harmless from any claims arising from any
Services resold or otherwise provided by Customer. If Customer resells
telecommunications services, Customer certifies that it has filed all required
documentation and will at all relevant times have the requisite authority with
appropriate regulatory agencies respecting the same. Nothing in this Agreement,
express or implied, is intended to or shall confer upon any third party any
right, benefit or remedy of any nature whatsoever under or by reason of this
Agreement.
 
5.3 A fillates. Service may be provided to Customer pursuant to this Agreement
by an affiliate of Level 3, but Level 3 shall remain responsible to Customer for
the delivery and performance of the Service. Customer's affiliates may purchase
Service pursuant to this Agreement. Customer shall be jointly and severally
liable for all claims and liabilities related to Service ordered by any Customer
affiliate, and any default under this Agreement by any Customer affiliate shall
also be a default by Customer.


 
Page 2
 
 

--------------------------------------------------------------------------------

 

 




 
5.4 . Notices. All notices shall be in writing and sufficient and received if
delivered in person, or when sent via facsimile, pre-paid overnight courier,
electronic mail (if an e-mail address is provided below) or sent by U.S. Postal
Service (or First Class International Post (as applicable)), addressed as
follows:
 
 
IF TO LEVEL 3: 
 
For billing inquiries/disputes,
requests for Service Level credits and/or requests for disconnection of Service
(other than for default):
 
    Level 3 Communications, LLC 1025 Eldorado Blvd.
    Broomfield, Colorado 80021 Attn: Director, Billing
    Facsimile: (877) 460-9867 E-mail: pillino@leve13.coM
   
 
For all other notices:
    Level 3 Communications, LLC 1025 Eldorado Blvd.
    Broomfield, Colorado 80021 Attn: General Counsel
    Facsimile: (720) 888-5128
IF TO CUSTOMER:
 
Chris Chen
Executive Vice President
Telava Networks
353 Sacramento Street, Suite 1500 San Francisco, CA 94111
Tel: (415) 321-3490
Fax: (415) 321-3496
E-mail: cchen@telava.com
 
 
Chris Chen
Executive Vice President
Telava Networks
353 Sacramento Street, Suite 1500 San Francisco, CA 94111
Tel: (415) 321-3490
Fax: (415) 321-3496
E-mail: cchen@telava.com



 
Either party may change its notice address upon notice to the other party. All
notices shall be deemed to have been given on (j) the date delivered if
delivered personally, by facsimile or e-mail (one business day after delivery if
delivered on a weekend or legal holiday), (ii) the business day after dispatch
if sent by overnight courier, or (iii) the third business day after posting If
sent by U.S. Postal Service (or other applicable postal delivery service).
 
  5.5 Accep table Use Policy: Data Protection. Customer's use of Service shall
comply with Level 3's Acceptable Use Policy and Privacy Policy, as communicated
in writing to Customer from time to time and which are also available through
Level 3's web site at www.level3.com . Level 3 may transfer, process and store
billing and utilization data and other data necessary for Level 3's operation of
its network and for the performance of its obligations under this Agreement to
or from the United States. Customer consents that Level 3 may (i) transfer,
store and process such data in the United States; and (ii) use such data for its
own internal purposes and as allowed by law. This data will not be disclosed to
third parties.
 
  5.6 Marks and Publicity : Nop-Disclosure . Neither party shall have the right
to use the other party's or its affiliates' trademarks, service marks or trade
names without the prior written consent of the other party. Neither party shall
issue any press release or other public statement relating to this Agreement,
except as may be required by law or agreed between the parties in writing. Any
information or documentation disclosed between the parties during the
performance of this Agreement (including this Agreement) shall be subject to the
terms and conditions of the applicable non-disclosure agreement then in effect
between the parties.
 
  5.7 Governing Law; Amendment. This Agreement shall be governed and construed
in accordance with the laws of the State of Colorado, without regard to its
choice of law rules. This Agreement, including any Service Schedule(s) and
Customer Order(s) executed hereunder, constitutes the entire and final agreement
and understanding between the parties with respect to the Service and supersedes
all prior agreements relating to the Service. This Agreement may only be
modified or supplemented by an instrument executed by an authorized
representative of each party. No failure by either party to enforce any right(s)
hereunder shall constitute a waiver of such right(s).
 
  5.8 Relationship   of the Parties . The relationship between Customer and
Level 3 shall not be that of partners, agents, or joint venturers for one
another, and nothing contained in this Agreement shall be deemed to constitute a
partnership or agency agreement between them for any purposes.
 
5.9  Counterp arts. This Agreement may be executed in one or more counterparts,
all of which taken together shall constitute one and the same instrument.
Facsimile signatures shall be sufficient to bind the parties to this Agreement.


 
Page 3
 
 

--------------------------------------------------------------------------------

 

 


 
 
LEVEL 3 COMMUNICATIONS, LLC ("Level 3")
 
Telava Networks, Inc. ("Customer")
     
 By: James E Means
 
 By: Chris Chen
 Name: James E Means
 
 Name: Chris Chen
 Title: V.P. Legal
 
 Title: Executive Vice President

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
  Page 4
 

--------------------------------------------------------------------------------


 